DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the combined fabric layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the combined fabric layers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miskie (US 2006/0100597).
With reference to claims 1 and 2, Miskie disclose a washable undergarment [0005] comprising: 
A gusset (10) having four (21-24) absorbent layers of fabric including having a first a body-contacting side (31) and a second side (figure 5) ; and
at least one moisture-repellent layer (25) o fabric [0013] having a first side disposed adjacent to the second side of the moisture-absorbent layer (21-24) and a second side (figures 4-5), and
a leg cuff (see annotated figure 1 below) comprising a portion of the at least one moisture-repellent layer/shell (25) of fabric (see figure 2), a seam (see annotated figure 2) and an elongate elastic member as set forth in [0055].

[AltContent: textbox (back seam )][AltContent: textbox (back )][AltContent: textbox (front seam)][AltContent: textbox (front )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (leg cuff)][AltContent: arrow]
    PNG
    media_image1.png
    637
    607
    media_image1.png
    Greyscale









[AltContent: arrow][AltContent: textbox (side edge)][AltContent: textbox (back edge)][AltContent: textbox (first surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (seam)][AltContent: arrow]
    PNG
    media_image2.png
    597
    843
    media_image2.png
    Greyscale

[AltContent: textbox (side edge)]
[AltContent: textbox (front edge)]

With reference to claim 12, Miskie discloses an undergarment wherein the lining comprises a front edge, a first surface, a back edge and opposing side edges, and the undergarment has a front and a back, wherein the front edge of the lining is attached to the front of the undergarment at a front seam and the back edge of the lining is attached . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 2006/0100597) in view of Rautenberg (US 4,880,424)
As to claim 3, Miskie discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Miskie and claim 3 is the explicit recitation that the garment portion further comprises a non-wicking thread.
Rautenberg teaches an analogous protective garment that utilizes a non-wicking (i.e, nylon) thread within the garment as set forth in col. 3, lines 34 – 38. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie with the non-wicking, nylon thread as taught by Rautenberg in in order to provide a means to secure the layers of the garment with a durable material that provides additional strength as taught by Rautenberg in col. 3, lines 34-35.

5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 2006/0100597) in view of Wu et al (US 2004/0158217)
As to claim 5, Miskie discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Miskie and claim 5 is the explicit recitation that the elongate elastic member further comprises a moisture-repellent composition.
Wu et al. (hereinafter “Wu”) teaches an analogous absorbent garment including elongate elastic members that are coated with a moisture-repellent composition (i.e., hot melt adhesive) as set forth in [0132]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the elongate elastic member of Miskie with the moisture-repellent composition as taught by Wu in in order to allow for improved and durable bonding of the article as taught by Wu in [0134].
Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 7,361,803) and further in view of Seymour et al.  (US 4,923,454).
As to claims 6-10, Miskie discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Miskie and claims 6-10 is the explicit recitation that a single fabric layer has a specific weight.
Seymour teaches an analogous absorbent structure including absorbent web structures which have a variety of basis weight and density variations as set forth in Table I.
2, which would equal 6.87 ounces per square yard (cl. 6-7).
Likewise, if the PGA component is added (at 105 g/m2 - which equals 3.09 ounces per square yard), the combined layers would weigh 9.96 ounces per square yard (cl. 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie with the basis weights taught by Seymour to provide desirable absorbency and comfort properties as taught by Seymour in col. 29, lines 25-31.
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miskie (US 2006/0100597) in view of Soerens et al. (US 2007/0142803).
As to claims 9-10, Miskie discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Miskie and claims 9-10 is the provision that the garment portion has a specific water absorbency.
Soerens teaches absorbent layers having a water absorbency as claimed as set forth in at least [0064]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie with the minimum absorbent capacities taught by Soerens to provide an absorbent article having sufficient absorbent capacity to prevent an overflow condition that would lead to leakage of the article as taught by Soerens in at least [0002].
s 11, 13-16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 7,361,803) in view of Buell (US 4,636,207).
As to claims 11, 13, 16 and 18, Miskie discloses the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Miskie and claims 11, 13, 16 and 18 is the explicit recitation that the garment has the claimed absorbent capacity. 
Buell teaches an absorbent article having an absorbent capacity of at least about 40 ml as set forth in col. 5, lines 47-61. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie with the absorbent capacity of Buell to provide an absorbent article having sufficient absorbent capacity to prevent leakages as taught by Buell in at least col. 5, lines 33 – 36.
Additionally, it is noted that the structure of Miskie contains the same elements as those claimed and could reasonably be expected to provide an absorbent capacity identical to that claimed.	
With respect to claims 14 and 15, see the rejection of claim 2. 
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 2006/0100597) in view of Buell (US 4,636,207) and further in view of Rautenberg (US 4,880,424)
As to claim 17, Miskie in view of Buell disclose the invention substantially as claimed as set forth in the rejection of claim 13.
The difference between Miskie in view of Buell and claim 17 is the explicit recitation that the garment portion further comprises a non-wicking thread.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miskie in view of Buell with the non-wicking thread as taught by Rautenberg in in order to provide a means to secure the layers of the garment with a durable material that provides additional strength as taught by Rautenberg in col. 3, lines 34-35.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miskie (US 7,361,803) in view of Buell (US 4,636,207) and further in view of Seymour et al.  (US 4,923,454).
As to claim 18, Miskie in view of Buell disclose the invention substantially as claimed as set forth in the rejection of claim 13.
The difference between Miskie in view of Buell and claim 18 is the explicit recitation that the layers has a specific weight.
Seymour teaches an analogous absorbent structure including absorbent web structures which have a variety of basis weight and density variations as set forth in Table I.
As shown in Example VIII, the BMF component is 233g/m2, which would equal 6.87 ounces per square yard (cl. 6-7).
Likewise, if the PGA component is added (at 105 g/m2 - which equals 3.09 ounces per square yard), the combined layers would weigh 9.96 ounces per square yard (cl. 8). 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0172628 is considered pertinent for the disclosure of an absorbent structure with elasticized leg and waist band elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781